Case 4:18-cv-03985 Document 85 Filed on 03/13/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 13, 2020
                                                                              David J. Bradley, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

        JAYLA ALLEN, et al.,          §   CIVIL ACTION NO.
                  Plaintiffs,         §   4:18-cv-03985
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
        WALLER COUNTY                 §
        COMMISSIONERS                 §
        COURT, et al.,                §
                     Defendants.      §

                                    ORDER

           Before the Court is a motion to dismiss for failure to state a
       claim by Defendants. Dkt 51. Also before the Court is their
       motion for summary judgment. Dkt 73.
           The motion to dismiss is DENIED.
           The motion for summary judgment is set as follows for oral
       argument:
                      Wednesday, April 01, 2020, at 1:30 P.M.
                      Before the Honorable Charles Eskridge
                            United States District Judge
                     United States District Court, Courtroom 8B
                                   515 Rusk Street
                               Houston, Texas 77002

           The Court’s Case Manager will consult with counsel by email
       during the week in advance of the hearing to determine whether
       the hearing will proceed in person or via teleconference.
           SO ORDERED.


           Signed on March 13, 2020, at Houston, Texas.
Case 4:18-cv-03985 Document 85 Filed on 03/13/20 in TXSD Page 2 of 2




                               Hon. Charles Eskridge
                               United States District Judge




                                  2
